t c no united_states tax_court stephen and ann schwalbach petitioners v commissioner of internal revenue respondent docket no filed date ps rented a building to a personal_service_corporation for use in a business activity in which p materially participated on ps' federal_income_tax return ps offset the rental income with unrelated passive losses relying on sec_1_469-2 and sec_1_469-4 income_tax regs r determined that ps could not offset the rental income with the passive losses because the rental income was recharacterized as nonpassive_income ps argue that sec_1_469-2 income_tax regs is invalid as applied to them because the meaning of the word activity as used therein does not include attributing a c corporation's activity to a material participant in that activity without reference to sec_1_469-4 income_tax regs which ps argue is invalid because r prescribed the rules of that section without complying with the notice and comment requirements of the administrative_procedure_act apa u s c sec_553 and c held r complied with the notice and comment requirements of the apa id when r prescribed sec_1_469-4 income_tax regs and neither that section nor sec_1_469-2 income_tax regs is invalid due to a lack of compliance with those requirements jay b kelly for petitioners blaine c holiday for respondent laro judge petitioners petitioned the court to redetermine respondent's determination of an dollar_figure deficiency in their federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 following concessions by petitioners the primary issue left to be decided is whether sec_1_469-2 and sec_1_469-4 income_tax regs are valid as applied to recharacterize the rental income of an individual who rents property to a personal_service_corporation for use in a business in which the individual materially participates we hold they are we also decide whether petitioners are liable for the accuracy-related_penalty determined by respondent we hold they are not unless otherwise indicated section references are to the internal_revenue_code in effect for the subject year rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some facts have been stipulated the stipulations of fact and the exhibits submitted therewith are incorporated herein by this reference petitioners resided in river falls wisconsin when they petitioned the court they filed a joint federal_income_tax return which was prepared by a certified_public_accountant the c p a petitioners presented the c p a with all relevant information to prepare the return and he prepared the return based on his understanding of the tax law as of the time that the c p a prepared the return he had been practicing accountancy as a c p a for approximately years and he had performed work for petitioners including preparing their individual and business tax returns for at least years petitioners rely on the c p a for business and tax_advice stephen schwalbach dr schwalbach practices dentistry in river falls he is employed full time by associated dentists of river falls f k a river falls dental association associated dentists a personal_service_corporation that he owns equally with another dentist named timothy knotek associated dentists' business is based in a building the river falls building owned by petitioners and let to associated dentists under a lease dated date petitioners' schedule e supplemental income and loss reported net_income of dollar_figure on the rental of the river falls building to associated dentists this schedule also reported that petitioners had realized a dollar_figure loss renting a commercial building sited in hudson wisconsin and that they had realized dollar_figure of net_income renting a residential house sited in river falls petitioners also reported on this schedule that they had realized a dollar_figure passive loss on an investment in an s_corporation named golfview heights inc and that they had realized a dollar_figure passive loss on an investment in a partnership named south main dental partners petitioners took into account all these items of income and loss the effect of which was that they reported net passthrough and rental income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent determined that the three losses aggregating dollar_figure dollar_figure dollar_figure dollar_figure could offset only the dollar_figure gain resulting in an adjustment increase in income of dollar_figure according to the notice_of_deficiency on schedule e part i of your return in regards to property b ie the river falls building you reported a net profit of dollar_figure this property is related to your corporation for which you are a material participant you further offset passive losses of dollar_figure from other companies shown on schedule e part ii against the non-passive income from related property b sec_469 changes the net_income from the related rental property b from non-passive to passive_income further on schedule e part v of your return your total net profit that you reported on your return was dollar_figure however it has been determined that your total net profit on schedule e is dollar_figure your increase in net profit of dollar_figure is based on the unallowable loss of dollar_figure as summarized below actually the regulations under sec_469 change the net_income from the rental property from passive to nonpassive_income based on our reading of the entire notice_of_deficiency we conclude that respondent's mischaracterization in the notice_of_deficiency is merely a typographical error therefore your taxable_income for is increased by dollar_figure passive losses as corrected loss from schedule e property a part i dollar_figure loss from schedule e part ii big_number total corrected passive losses big_number allowable passive_income profit from schedule e property c part i unallowable loss big_number on date dr schwalbach paid dollar_figure for a interest in big_number shares of stock in a corporation named impression delivery corp impression the total purchase_price was dollar_figure approximately weeks later the big_number shares were sold for dollar_figure and days after the sale dr schwalbach purchased an interest in another big_number shares of impression petitioners did not recognize a loss in on the sale of the stock because the c p a considered the purchase-sale-purchase as a wash_sale under sec_1091 in petitioners upon the advice of the c p a reported a short-term_capital_loss of dollar_figure on their schedule d capital_gains_and_losses with respect to impression's stock the c p a rendered his advice after ascertaining that impression had ceased operations and was facing litigation over allegedly fraudulent practices respondent disallowed the dollar_figure loss reported by petitioners according to the notice_of_deficiency it has not been established that the company known as impression delivery corp was insolvent or out of business in the year further it has not been established that you had an adjusted_basis in this company in order to claim this loss petitioners concede that they may not deduct this loss for respondent also determined that petitioners were liable for the accuracy-related_penalty under sec_6662 on account of negligence respondent determined that this penalty applied to the total underpayment shown in the notice_of_deficiency the total underpayment was attributable to the disallowed capital_loss the increased income from the passive loss adjustment and two de_minimis computational adjustments opinion the instant dispute involves the recharacterization rule_of sec_1_469-2 income_tax regs and the attribution rule_of sec_1_469-4 income_tax regs respondent used these rules to recharacterize petitioners' rental income from the river falls building from passive_income to nonpassive_income petitioners do not argue that respondent misapplied these rules or that the commissioner lacked the authority to prescribe them petitioners' sole argument is that sec_1_469-2 income_tax regs is invalid as applied to them because petitioners allege the commissioner prescribed sec_1_469-4 income_tax regs which is necessary to apply the recharacterization rule to a material participant of a c corporation's activity without complying with the notice and comment requirements of the administrative_procedure_act apa u s c sec_553 and c the notice and comment requirements of the apa provide b general notice of proposed rule making shall be published in the federal_register the notice shall include-- a statement of the time place and nature of public rule making proceedings reference to the legal authority under which the rule is proposed and either the terms or substance of the proposed rule or a description of the subjects and issues involved except when notice or hearing is required by statute this subsection does not apply-- a to interpretative rules general statements of policy or rules of agency organization procedure or practice or b when the agency for good cause finds and incorporates the finding and a brief statement of reasons therefor in the rules issued that notice and public procedure thereon are impracticable unnecessary or contrary to the public interest c after notice required by this section the agency shall give interested persons an opportunity to participate in the rule making through submission of written data views or arguments with or without opportunity for oral presentation after consideration of the relevant matter presented the agency shall incorporate in the rules adopted a concise general statement of their basis and purpose u s c sec_553 and c we disagree with petitioners' assertion that sec_1_469-2 and sec_1_469-4 income_tax regs are invalid when applied to a material participant of an activity conducted by a c_corporation sec_1_469-2 income_tax regs was prescribed by the commissioner under the broad regulatory authority that congress delegated to him through sec_469 and sec_7805 t d c b and is effective for taxable years ending after date sec_1_469-11 income_tax regs that section provides in relevant part sec_1_469-2 passive_activity_loss -- f property rented to a nonpassive activity an amount of the taxpayer's gross rental_activity income for the taxable_year from an item of property equal to the net rental_activity income for the year in relevant part sec_469 provides l regulations --the secretary or_his_delegate see sec_7701 shall prescribe such regulations as may be necessary or appropriate to carry out provisions of section including regulations-- which specify what constitutes an activity material_participation or active_participation for purposes of this section which provide that certain items of gross_income will not be taken into account in determining income or loss from any activity requiring net_income or gain from a limited_partnership or other passive_activity to be treated as not from a passive_activity sec_7805 generally provides that the secretary or_his_delegate see sec_7701 shall prescribe all needful rules and regulations for the enforcement of the internal_revenue_code from that item of property is treated as not from a passive_activity if the property-- i is rented for use in a trade_or_business activity in which the taxpayer materially participates for the taxable_year the fact that sec_1_469-2 income_tax regs was prescribed by the commissioner pursuant in part to the specific grant of authority stated in sec_469 and that sec_1_469-2 income_tax regs contains substantive rules that are legislative in character means that the promulgation of sec_1_469-2 income_tax regs is not excepted from the notice and comment requirements of the apa supra see 467_us_837 142_f3d_973 7th cir 795_f2d_1303 7th cir 81_tc_17 see also 105_tc_227 sec_1_469-2t temporary income_tax regs fed reg date is a legislative_regulation because it was issued under the specific grant of authority contained in sec_469 sec_1_469-2 income_tax regs was issued on date and it reads nearly verbatim as it appeared when it was proposed on date see notice of proposed rulemaking fed reg date text of sec_1_469-2t temporary income_tax regs fed reg date served as the text of the proposed_regulations the notice of proposed rulemaking complied with the notice and comment requirements of the apa supra inter alia it set forth by cross-reference the substance of the proposed_regulations including the subjects issues and rules involved and it invited written comments fed reg the notice of proposed rulemaking also invited requests for a public hearing and stated that a public hearing would be held upon the request of any commentator at a time and place to be published in the federal_register id sec_1_469-4 income_tax regs was prescribed by the commissioner under the broad regulatory authority that congress delegated to him through sec_469 and sec_7805 t d 1994_2_cb_81 and is generally effective for taxable years ending after date sec_1_469-11 income_tax regs sec_1_469-4 income_tax regs provides sec_1_469-4 definition of activity -- a scope and purpose this section sets forth the rules for grouping a taxpayer's trade_or_business activities and rental activities for purposes of applying the passive_activity_loss and credit limitation rules of sec_469 a taxpayer's activities include those conducted through c corporations that are subject_to sec_469 sec_1_469-1t temporary income_tax regs fed reg date provides that a c_corporation is subject_to sec_469 if it is a personal_service_corporation the second sentence of sec_1_469-4 income_tax regs which contains the attribution rule in dispute is a change from two previous sets of proposed_regulations which the commissioner issued to define the word activity with respect to both sets of proposed_regulations the commissioner issued a notice of proposed rulemaking that set forth either in the document or by cross-reference to another document the substance of the proposed_regulations including the subjects issues and rules involved and invited written comments and requests for a public hearing fed reg date first set of proposed_regulations fed reg date second set of proposed_regulations the notice of proposed rulemaking on the first set of proposed_regulations stated that a public hearing would be held upon the request of any commentator at a time and place to be published in the federal_register fed reg the notice of proposed rulemaking on the second set of proposed_regulations referenced a separate document that stated that the commissioner was holding a hearing on the proposed_regulations on date pincite p m in room internal_revenue_service building constitution avenue n w washington d c fed reg on date the commissioner announced that the hearing had been when the commissioner issued the notice of proposed rulemaking on the first set of proposed_regulations he also issued temporary regulations defining the word activity see sec_1_469-4t temporary income_tax regs fed reg date the text of the temporary regulations served as the text of the proposed_regulations fed reg changed to date pincite a m in room internal_revenue_service building constitution avenue n w washington d c fed reg date as is true in the case of sec_1_469-2 income_tax regs the fact that sec_1_469-4 income_tax regs was prescribed by the commissioner pursuant in part to the specific grant of authority stated in sec_469 and that sec_1_469-4 income_tax regs contains substantive rules that are legislative in character means that the promulgation of sec_1_469-4 income_tax regs is not excepted from the notice and comment requirements of the apa u s c sec_553 and c see chevron u s a inc v natural_resources defense council inc u s pincite bankers life cas co v united_states f 3d pincite water quality association employees' benefit corp v united_states f 2d pincite wing v commissioner t c pincite see also schaefer v commissioner t c pincite sec_1_469-2t temporary income_tax regs fed reg is a legislative_regulation because it was issued under the specific grant of authority contained in sec_469 sec_469 the section of the code to which sec_1_469-2 and sec_1_469-4 income_tax regs relate was enacted by congress as part of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 in response to congressional concern that certain categories of taxpayers were engaging in activities which generated losses in order to use those losses to escape taxation on income from unrelated activities see schaefer v commissioner t c pincite sec_469 which is generally effective for taxable years beginning after date tra sec_501 100_stat_2241 was designed by congress to thwart a taxpayer's attempt to reduce taxable_income by losses which were attributable to activities in which the taxpayer did not materially participate ie passive activities sec_469 generally prevents a taxpayer from deducting passive_activity_losses from income unrelated to a passive_activity requiring that passive losses be used only to offset passive_income a passive_activity_loss includes all losses from passive activities and a rental_activity is generally defined by sec_469 to be a passive_activity passive_income does not include certain types of income such as portfolio_income ie interest dividends annuities or royalties gain on the disposition of property and earned_income sec_469 the linchpin of sec_469 is the determination of each activity in which a taxpayer participates and congress delegated to the commissioner the responsibility of prescribing the meaning of the word activity see sec_469 the first set of proposed_regulations set forth a voluminous and complex mechanical test for determining a taxpayer's activities see fed reg date see also sec_1_469-4t temporary income_tax regs fed reg serves as text of proposed_regulations as applicable herein sec_1_469-4t temporary income_tax regs fed reg provided b operations conducted through nonpassthrough entities for purposes of applying sec_469 and the regulations thereunder a taxpayer's activities do not include operations that the taxpayer conducts through one or more entities other than passthrough entities the following example illustrates the operation of this paragraph b ii b example i a an individual owns stock of x a closely_held_corporation that is directly engaged in the conduct of a real_estate development business a participates in x's real_estate development business but does not own any interest in the business other than through ownership of the stock of x ii x is subject_to sec_469 and does not hold the real_estate development business through another entity accordingly for purposes of sec_469 and the regulations thereunder the operations of x's real_estate development business are treated as part of x's activities iii a is also subject_to sec_469 but a's only interest in the real_estate development business is held through x x is a c_corporation and therefore is not a passthrough_entity thus for purposes of sec_469 and the regulations thereunder a's activities do not include the operations of x's real_estate development business accordingly a's participation in x's business is not participation in an activity of a and is not taken into account in determining whether a materially participates or significantly participates in any activity following comments and a hearing on the first set of proposed_regulations see announcement 1989_36_irb_27 date the commissioner withdrew the proposed_regulations and allowed the related temporary regulations to expire under the 3-year sunset provision of sec_7805 see fed reg the commissioner's actions were driven in part by public criticism that the proposed_regulations were overly long and complex burdensome for small taxpayers and mechanically inflexible id contemporaneously with the withdrawal of the proposed_regulations the commissioner on date issued a second set of proposed_regulations defining the word activity fed reg in contrast with the first set the second set contained a simple facts-and- circumstances approach to identify a taxpayer's activities id in further contrast with the first set of proposed_regulations the second set did not address the treatment of activities which were conducted through a c_corporation in which the taxpayer owned an interest the commissioner finalized the proposed_regulations defining the word activity in late to read in relevant part as set forth above in sec_1_469-4 income_tax regs t d 1994_2_cb_81 before doing so the commissioner considered the comments that were proffered on the subject fed reg date as was true with respect to the first set of proposed_regulations but which was untrue with respect to the second set the final regulations addressed the treatment of activities which were conducted through a c_corporation in a complete reversal from the position stated in the first set of proposed_regulations the final regulations provided an attribution rule under which a taxpayer's activities include activities conducted through a c_corporation subject_to sec_469 sec_1_469-4 income_tax regs in line with this attribution rule the preamble to the final regulations stated a commentator requested clarification on whether activities conducted through a c_corporation may be grouped with activities not conducted through the c_corporation the final regulations clarify that in determining whether a taxpayer materially or significantly participates in an activity a taxpayer may group that activity with activities conducted through c corporations that are subject_to sec_469 that is personal service and closely held c corporations t d c b pincite as we understand the thrust of petitioners' argument an application of sec_1_469-2 income_tax regs to the material participant of a c_corporation activity is vague because absent regulations the meaning of the word activity does not attribute to an individual the activities of a c_corporation according to petitioners the breadth of the word activity must be known in order to apply the rules of sec_469 and the regulations thereunder and the commissioner did not settle on a meaning for that word until he issued sec_1_469-4 income_tax regs in even then petitioners claim the attribution rule set forth in sec_1_469-4 income_tax regs is a substantial change from the rules set forth in the proposed_regulations which petitioners allege means that the commissioner should have given notice and allowed comment on the attribution rule pursuant to the apa u s c sec_553 and c because the commissioner did not petitioners conclude the attribution rule_of sec_1_469-4 income_tax regs is invalid which in turn invalidates the recharacterization rule_of sec_1_469-2 income_tax regs to the extent that it attributes the activities of a c_corporation to an individual who materially participates in that activity we disagree with petitioners' assertion that sec_1_469-2 and sec_1_469-4 income_tax regs are invalid as applied in the instant case with respect to sec_1_469-2 income_tax regs and sec_469 in general the uncertainty as to the breadth of a provision does not mean that it is inoperative until regulations are issued clarifying the breadth of it see 332_us_194 114_f3d_983 9th cir 106_tc_274 in the absence of regulations a provision may be interpreted in light of all pertinent evidence textual and contextual of its meaning see 506_us_168 331_us_1 284_us_552 although congress instructed the commissioner to prescribe regulations under sec_469 which would specify what constitutes an activity see sec_469 this does not mean that sec_469 or the regulations thereunder require the commissioner to define the word activity in order for the statutory and regulatory provisions to be effective we find nothing in the statutory text or in its legislative_history that conditions the effectiveness of sec_469 on the issuance of regulations see trans city life ins co v commissioner t c pincite 106_tc_216 105_tc_71 as to petitioners' assertion concerning the new language that appeared in sec_1_469-4 income_tax regs the change in language from the proposed_regulations was substantial up until the final regulations the commissioner had not publicly taken the position that an individual's activities could include activities conducted through a c_corporation the mere fact however that the commissioner adopted a new position in sec_1_469-4 income_tax regs does not necessarily mean that the commissioner was required to give another notice and allow another comment period on that position the commissioner is not required by the apa supra to include in proposed_regulations every precise rule that ultimately appears in the final regulations 660_f2d_954 ndollar_figure 4th cir 375_f2d_43 9th cir 210_f2d_24 d c cir the consensus among the courts of appeals is that a final rule must differ substantially from a proposed rule in order to require another round of notice and comment but even when it does differ substantially the final rule will not require another notice and comment period if it is in character with the original proposal and a logical outgrowth of the notice and comments on the proposed rule 116_f3d_520 d c cir 89_f3d_740 11th cir 904_f2d_1276 9th cir 887_f2d_760 7th cir 870_f2d_177 5th cir 855_f2d_108 3d cir 824_f2d_1258 1st cir 791_f2d_1016 2d cir american paper inst v epa f 2d pincite n whether a final rule meets such a test rests on whether 'the purposes of notice and comment have been adequately served ' 1_f3d_522 n 7th cir quoting 935_f2d_1303 d c cir 40_f3d_1266 d c cir quoting fertilizer inst v epa f 2d pincite the critical inquiry is whether commentators have had a fair opportunity to present their views on the final plan in a way that the commissioner might find convincing american water works association v epa f 3d pincite fertilizer inst v epa supra 647_f2d_1189 d c cir 598_f2d_637 1st cir 504_f2d_646 1st cir see also american med association v united_states f 2d pincite natural_resources defense council v epa f 2d pincite 719_f2d_1283 5th cir wing v commissioner t c pincite stated differently the commissioner's final regulations are not subject_to another notice and comment period where the proposed_regulations fairly apprise interested persons of subjects and issues that may be addressed in the final regulations wing v commissioner t c pincite see also 705_f2d_506 d c cir 568_f2d_284 3d cir the purposes of notice and comment are adequately served when proposed rules generate diverse public comment are fair to affected parties and give affected parties an opportunity to develop evidence in the record 38_f3d_582 d c cir small refiner lead phase-down task force v epa f 2d pincite the purpose of notice and comment is not adequately served on the other hand where interested persons could not reasonably anticipate the final rules from the proposed rules 863_f2d_1420 9th cir see also american water works association v epa f 3d pincite 963_f2d_412 d c cir where the final rules deviate too sharply from the proposed rules notice is inadequate afl-cio v donovan 757_f2d_330 d c cir small refiner lead phase-down task force v epa f 2d pincite our review of the evolution of sec_1_469-4 income_tax regs leads us to conclude that the amendments contained therein are in character with the original scheme for sec_469 and the regulations thereunder and are a logical outgrowth of the comments which were made on the two sets of proposed_regulations the commissioner offered affected persons the opportunity to develop an evidentiary record on the promulgation of sec_1_469-4 income_tax regs by inviting them to comment publicly on the substance of each set of the proposed_regulations the first set of proposed_regulations dealt specifically with the attribution rule stating that a corporation's activities will not be attributed to an individual who conducts the activity through the corporation although the second set of proposed_regulations was silent on this rule including whether the commissioner was considering abandoning it we read nothing in the second set of proposed_regulations that would lead us to believe that the commissioner was proposing to retain the rule given the additional fact that the commissioner not only invited comments on both sets of the proposed_regulations but held hearings as well we do not believe that commentators were deprived of their right to comment on the matter included in sec_1_469-4 income_tax regs the first and second set of proposed_regulations fairly apprised interested parties of the wide range of issues that the commissioner had to address in the final rules defining the word activity and the fact that the commissioner invited comments on both sets of proposed_regulations allowed commentators to express their views on the final plan in a way that the commissioner could find convincing the fact that persons who were interested in the matter of sec_1_469-4 income_tax petitioners assert that agents of the commissioner stated publicly that the lack of an attribution rule as it applied to c corporations in the first set of proposed_regulations would be retained in the final regulations we give these assertions no weight even assuming arguendo that the statements were made these oral statements are not binding on the commissioner 283_f2d_503 9th cir 49_f2d_111 4th cir government is not bound by agents acting beyond the scope of their authority affg 19_bta_337 41_tc_316 affd 353_f2d_429 3d cir see also 304_f2d_469 regs could have seen and anticipated an attribution rule therein may also be understood from the legislative_history of sec_469 the legislative_history speaks directly to an attribution rule stating explicitly the conferees believe that clarification is desirable regarding the regulatory authority provided to the treasury with regard to the definition of income that is treated as portfolio_income or as otherwise not arising from a passive_activity the conferees intend that this authority be exercised to protect the underlying purpose of the passive loss provision ie preventing the sheltering of positive_income_sources through the use of tax losses derived from passive business activities examples where the exercise of such authority may if the commissioner so determines be appropriate include the following related_party leases or sub-leases with respect to property used in a business activity that have the effect of reducing active business income and creating passive_income h conf rept vol ii at ii-197 1986_3_cb_147 in sum we believe that the purposes of notice and comment were adequately served in the commissioner's promulgation of sec_1_469-4 income_tax regs the commissioner adopted the attribution rule pursuant to an explicit congressional grant of authority and commentators had a fair opportunity to present their views on the contents of that rule the rule derives directly from the legislative_history to sec_469 and it is both in character with the original proposal for sec_469 and the regulations thereunder and a logical outgrowth of the two rounds of notice and comment on the proposed_regulations whereas petitioners would force the commissioner to comply with the apa supra upon the issuance of any taxpayer-unfriendly rule the apa id does not require such a draconian result we sustain respondent's determination on this issue in so doing we decline petitioners' invitation to allow them to apply the rules of sec_1_469-4t temporary income_tax regs fed reg in lieu of the rules stated in sec_1_469-4 income_tax regs simply put the effective date and transition_rules related to the regulatory rules under sec_469 do not allow them to use it see sec_1_469-11 income_tax regs as to the accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of an underpayment that is attributable to among other things negligence petitioners will avoid this charge if the record shows that they were not negligent ie they made a reasonable attempt to comply with the provisions of the internal_revenue_code and they were not careless reckless or in intentional disregard of rules or regulations sec_6662 942_f2d_444 7th cir affg 94_tc_96 drum v commissioner tcmemo_1994_433 affd without published opinion 61_f3d_910 9th cir see also 925_f2d_348 9th cir negligence defined as a lack of due care or a failure to do what a reasonable and prudent person would do under similar circumstances affg 92_tc_1 good_faith reliance on the advice of counsel or a qualified accountant can in certain circumstances be a defense to the accuracy-related_penalty for negligence see eg 91_tc_396 affd without published opinion 940_f2d_1534 9th cir 86_tc_492 affd 864_f2d_1521 10th cir 59_tc_473 51_tc_467 in those cases the taxpayer must establish the adviser had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see ellwest stereo theatres v commissioner tcmemo_1995_610 the record shows that petitioners acted reasonably with respect to the items reported on their tax_return they consulted their long-time business and tax adviser an experienced and knowledgeable accountant and they supplied him with the information necessary to prepare their return the c p a advised petitioners on what he believed was the correct reporting position of the items reported in the return and petitioners relied on and followed his advice under the facts herein we believe that petitioners' reliance on the c p a to prepare a correct return was reasonable and we hold for them on this issue in reaching our holdings herein we have considered all arguments by the parties for contrary holdings and to the extent not discussed above find those arguments to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy-related_penalty
